DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
	The papers filed 06/08/2021 are acknowledged.  
Claims 4, 6-22, and 24-29 are pending.
Claims 9, 17 and 18 are independent.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Amendment
Claim 9 has been amended by modifying the ranges for the previously named components, and by the addition of e) from about 0.1% to about 1.0% of sodium chloride or a synthetic sea salt.
Limitation e) has also been added to claims 17 and 18.
Claim 27 has been amended to include the limitation of 0.6% citric acid.

Response to Arguments
Applicant’s arguments filed 06/08/2020 have been given full consideration.
The Declaration under 37 CFR 1.132 filed 06/08/2020 is insufficient to overcome the rejection of claims 4, 6-22, and 24-29 based upon WO 2007099398 A2 (’398) in view of Shi, US 20150118219 A1 and Myntti, US e A1 as set forth in this Office action because:  
The poster, referred to as exhibit A, was considered previously. Exhibit A does not reveal the contents of the subject composition. In the declaration (6), the composition of Exhibit A is mapped to the claimed invention. The poster appears to confirm the composition is effective for healing of wounds. This effect is a clearly named objective found in De Rijk, entire document, e.g., claim 60. Moreover, the teachings of Shi and Myntti suggest wounds of the skin, including chronic wounds, would benefit from treatment of compositions effective for treating/removing biofilms. Based on the methods of Myntti, compositions effective for treating biofilms of mucosa in the oral cavity, would have been expected to similarly treat biofilms in wounds on the skin effectively.  Based on the methods of Shi, compositions effective for treating biofilms of mucosa in the oral cavity, would have been expected to similarly treat biofilms in wounds on the skin effectively.  
There does not appear to be any objective, comparative, data for consideration with respect to the claimed method present in Exhibit A. 
Consequently, the poster appears to confirm the compositions of the prior art function as they were intended to function
Applicant has argued the Office asserts the relevancy of Exhibit A is unclear. Applicant has argued Exhibit A demonstrates the technical effect of wound healing properties is achieved by the compositions as currently claimed. Applicant has argued Exhibit A discloses the results of using a specific composition and provides a factual basis that rebuts the Office’s reasoning for its reliance upon said references. Applicant has argued Exhibit A serves as a factual basis for certain secondary considerations including commercial success, long-felt but unmet need, failure of others and unexpected results.
The declaration (6-8) argues the composition shows unexpected results, i.e., unexpected utility and results for treating biofilms. However, no quantitative or comparative data is presented. No objective evidence of commercial success is presented. The teachings of Shi and Myntti suggest the prior art recognized a need for compositions effective for treating biofilms on skin wounds was known, and effective solutions to the problem were available. 
Since the ‘398 document reports effectiveness in removing biofilms in the oral cavity and removing biofilms from contact lenses (‘398, e.g., 0018), it is found the skilled artisan would have had a reasonable expectation of successfully treating skin wounds with a biofilm obvious based on the following findings:
The ‘398 application clearly teaches the composition formulated for topical administration and applying the composition to skin wounds, e.g., thermal or radiation burns (‘398, claim 27). The ‘398 application teaches the formulation including wound healing agents (‘398, e.g., 0362). The ‘398 teaches the composition for treating skin conditions including acne (‘398, e.g., abstract). The ‘398 application claims a method or the treatment of skin damage comprising topically applying to the skin a composition containing an effective amount of the composition, wherein the skin damage is a thermal or radiation burn (‘398, e.g., claims 26-27). The teachings of Myntti indicate skin wounds, including burns, contain bacteria which form biofilms, complicating burn healing and treatment with antibiotics (Myntti, e.g., 0086-0088). The teachings of Shi and Myntti suggest one skilled in the art, apprised of a compositions effectiveness for treating biofilms in the oral cavity would have reasonably expected the same or similar composition to have effectiveness for treating biofilms on a wound on the skin. Since the ‘398 document also teaches effectiveness of the composition for removing biofilms in environments completely different from the oral cavity, e.g., contact lenses, one skilled in the art would have expected the compositions known from the ‘398 document to be effective at improving healing of wounded skin having a biofilm. Therefore, the results proffered do not appear to have been unexpected based on the prior art.  
.
The declaration (5) indicates the composition of the ‘398 document was developed for water treatment. The declaration (5) indicates the composition of the ‘398 document required pH adjustment for wound treatment and also adjustments had to be made to the formulation. 
In response, it is noted that the formulation of the presently claimed method does not appear to differ from that of the ‘398 application. Claims 9, 17 and 18 are silent to the pH of the composition. Applicable to claim 4: The ‘398 document discloses compositions treating the skin (‘398, entire document, e.g., title). The composition may have pH ranging from 4-8 ('398, e.g. 00344). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. The pH range as claimed includes values within and overlapping with the range suggested in the '398 document, and there does not appear to be any evidence of criticality over the claimed range. Also, applicable to claim 4, specifically for biofilms, Myntti teaches a pH range of 7-10 (Myntti, e.g., 0043).  The range suggested in Myntti overlaps with the claimed range, and overlaps with the range suggested in the ‘398 document and the claimed range.

The declaration (8) notes that the Shi composition requires seaprose and the compositions bear no similarity to formulations which fall within the weight percentage ranges of the current claims. The declaration (8) states the teachings of Shi provide for methods of applying formulations to biofilms, the teachings of Shi provides no reason to apply formulations of the ‘398 document to remove a biofilm. 
This is not persuasive because the ‘398 document teaches the composition effective to remove biofilms. Shi teaches methods for the disruption of biofilms on the skin, a wound, a chronic wound, e.g., diabetic foot ulcer or burn (Shi, e.g., claims 1-5), the oral cavity (claim 10). These wound types were known to be susceptible to bacterial colonization and biofilm formation. Shi teaches a method comprising applying the composition to the biofilm, e.g., on the surface affected with the biofilm, e.g., skin, contact lens, skin wounds. Myntti teaches a similar method for compositions which do not require seaprose, but were also known for effectiveness in disrupting/removing biofilms when present in the oral cavity or on skin wounds. Consequently, the prior art suggests that there was a general expectation that compositions known for removing/disrupting biofilms in the oral cavity or on a surface, e.g., contact lenses were also useful for removing/disrupting biofilms in a wound on the skin when the composition is applied to the wound.  Since it is particularly suggested in the ‘398 application that the compositions may be formulated for topical application to the skin, and the compositions were particularly noted for removing biofilms from contact lenses and/or treating biofilms in the oral cavity, the prior art teachings of Shi and Myntti would have led one skilled in the art to use the ‘398 composition in a method which includes the step of applying the composition to a skin wound containing a biofilm with a reasonable expectation of successfully disrupting/removing the biofilm from the skin. 
The declaration (9) states Hiltner does not describe any formulation or applying a formulation to a biofilm. The declaration (9) states Hiltner is not an appropriate reference should not be combined with the other references. 
Hiltner was cited for teaching the use of gamma radiation for achieving a sterile formulation (Hiltner, e.g., 0038). Thus, sterilizing the composition of the ‘398 document with gamma radiation would have been considered the use of a known technique for achieving the sterile formulation objective expressed for compositions in the method of Shi. Shi teaches the compositions may be sterilized after packaging by methods known in the art (Shi, e.g., 0046) but the combined teachings of the ‘398 document, Shi and Myntti do not expressly teach the method further comprising sterilizing the composition by gamma irradiation. However, sterilizing with gamma radiation was a known prior art technique for compositions intended for use in methods for treating wounds as evident from Hiltner, e.g., 0038. Gamma sterilization was technique known in the art for improving compositions for treating wounds.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Applicant has argued the prior art document ‘398 does not render obvious the specific composition embraced by claim 27 which recites specific amounts for the listed ingredients.
This argument is unpersuasive because each of the recited amounts are within the ranges suggested in the ‘398 document. '398 teaches a number of embodiments including the ingredients in amounts within which the claimed values reside (‘398, e.g., 0080-00113, and pg. 24:Table 1, claims 1-68). Applicable to the limitation of 0.6% citric acid (claim 27): the ‘398 document teaches the composition may include pH adjusting agents, e.g., citric acid, as additional components, wherein the additional component may be present in an amount of form about 0.01% to about 5.0% by weight of the composition (‘398, e.g., 0461). The claimed amount is within the range suggested in the ‘398 document. Since citric acid was disclosed as a pH adjusting agent, the amount of citric acid was a parameter the skilled artisan would have optimized to adjust the composition’s pH in the desired range. That is, the amount of citric acid was a result effective parameter the skilled artisan would have optimized to achieve a desired pH. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

Applicant has argued the rejection overlooks the fact that the current claims are not to remove a biofilm generally, but to remove the biofilm with a specific composition. Applicant has argued Shi’s composition which specifically requires seaprose bears no similarity to the composition of the presently claimed invention. 
This argument is unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The ‘398 document teaches the composition of the presently claimed method was known for removing biofilms (‘398, e.g., 0563 and claim 61). The ‘398 document also teaches methods including the step of applying the composition topically to burned skin, i.e., burn wound on the skin (‘398, e.g., claim 27). The ‘398 document teaches a method including the step of applying the composition to skin wounds, e.g., skin burns, but does not expressly teach applying the composition to burned skin wherein the burn contains a biofilm. However, the teachings of Shi and Myntti provide a teaching which would have prompted one skilled in the art to apply the compositions known from the ‘398 document to wounded skin having a biofilm. The teachings of Myntti evidence the fact that seaprose was not required for compositions effective to remove biofilms in skin wounds. Further, compositions of Myntti or Shi, separately known for treating biofilms in the oral cavity, were also useful for treating skin wounds containing biofilms, e.g., burns containing biofilms. In combination, the teachings of the cited references suggest the skilled artisan, based on the known activity for treating and removing biofilms reported in the ‘398 document would have expected success when applying the ‘398 composition to skin wounds, e.g., burns having a biofilm. 

Applicant has argued the teachings of Hiltner do not cure the deficiencies in the teachings of the ‘398 document and Shi because Hiltner requires more materials to be added to the composition which are not in the presently claimed invention. 
This argument is unpersuasive. Hiltner was cited for teaching a step of sterilizing the composition with gamma radiation which cures any deficiency in the teachings of the ‘398 document, Shi, and Myntti with respect to the method of claim 28. This step does not appear to require the addition of any material to the composition. 

Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 27 includes the limitation of 0.6% citric acid. The examiner is unable to find, and Applicant has not pointed out, support for this specific amount of citric acid.

35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is a lack of antecedent basis for “the oxidizing agent” in claim 18, line 13.
	Clarification is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6-22, 24-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007099398 A2 (’398) in view of Shi, US 20150118219 A1 and Myntti, US 20130089593 A1.
 ‘398 teaches compositions including one or more metasilicates, one or more carbonates, one or more glyconates and one or more aluminum salt ('398, e.g., 0050-0054). The composition may further comprise a salt ('398, e.g., 0056-0057). Although '398 teaches glyconates, the present application considers them as gluconates, see specification, pg. 2:l16-25. 
‘398 teaches compositions including a carrier, e.g., aqueous carrier solution or emulsion (‘398, e.g., 00241 and 00245 and 00558). Physiologically acceptable carriers are taught in claim 11. Deionized (i.e. demineralized) water is found at 00349 and example 1.
'398 teaches a number of embodiments including the ingredients in amounts within and overlapping with the claimed ranges (‘398, e.g., 0080-00113, and pp. 24-25:Tables 1 and 2, claims 1-68).
The ‘398 document teaches a composition within the scope of claims 17 and 18 used in methods including topically administering the composition to a wound for promoting healing (‘398, e.g., claim 60), preventing biofilm or bacterial growth (‘398, e.g., 00563) reducing the microbes correlated to the formation of biofilms in the oral cavity (‘398, e.g., 00564), and reduce biofilm concentration in the oral cavity (‘398, e.g., claim 44). Specifically, the ‘398 document teaches applying the composition to skin damage, wherein the skin damage is thermal or radiation burns (‘398, e.g., claim 27), or acne (398, e.g., abstract). The ‘398 document teaches the composition enhances antimicrobial activity (‘398, e.g., 0014), and may be used with antimicrobial agents (‘398, e.g., 0027, 00353-00358, and claim 16). The composition may include biofilm dislodging enhancers (‘398, e.g., 0328). The composition is disclosed for use in methods for removing biofilms (‘398, e.g., 0018). The composition may include an enzymatic debriding agent (‘398, e.g., 00362). The ‘398 document teaches effectiveness when applied to tissue for a time period ranging from about 20 seconds to 10 minutes (‘398, e.g., 00564). This range overlaps with the range recited in claim 9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
The ’398 document teaches the composition formulated generally formulated for skincare (‘398, e.g., 00159-00234), wherein the composition may be directly applied to skin, e.g., left on skin, wiped form skin, or rinsed off skin (‘398, e.g., 0234). Cosmetic (‘398, e.g., 00217, and 00240), facial cleanser, soap (‘398, e.g., 00241), formulated for skin (00216) are found. A large section is devoted to topical application (‘398, e.g., 0237-0304). Formulations are useful for skin, face, scalp, hands, non-facial parts of the body, whereby the composition is topically applied (‘398, e.g., 00367-00370). 
The ‘398 document does not expressly teach applying the composition to a wound having a biofilm on the surface. 
However, the teachings of Shi and Myntti provide teachigns which would have prompted one skilled in the art to apply the compositions known from the ‘398 document to wounded skin having a biofilm with a reasonable expectation of successfully removing/disrupting the biofilm in the wound and improving healing.
Shi teaches methods comprising applying compositions to a wound with a biofilm for the purpose of removing the biofilm from the wound (Shi, e.g., 0049). Compositions include a protease (Shi, e.g., 0034-0035). Shi teaches methods for disrupting or removing bacterial biofilms from a surface that has a biofilm such as a skin wound (Shi, e.g., 0031), wherein a composition may be applied to the wound comprising a biofilm with a dressing or directly, and wherein the wound can be treated with an antimicrobial agent before or after treating with the composition effective to disrupt or remove the biofilm (Shi, e.g., 0049).
Like Shi, Myntti teaches methods for treating wounded skin having a biofilm wherein the method comprises applying a composition which does not require seaprose to the skin wound having a biofilm (Myntti, entire document, e.g., claim 20). Similar to the ‘398 document, Myntti teaches compositions useful for treatment/removal of oral biofilms (Myntti, e.g., 0152, 0133-0156 generally) would reasonably be expected to be useful for treating/removing biofilms on the skin, e.g., a wound on the skin (Myntti, e.g., 0110, 0116, and 0086-0132 generally). Myntti provides the skilled artisan a reasonable expectation that similar compositions, such as those known from the ‘398 document for treating biofilms of the oral cavity/oral mucosa, would successfully also treat/remove biofilms on the surface of a wound in other areas of the body, e.g., external skin, such as burns (Myntti, e.g., 0118) and chronic wounds (Myntti, e.g., 0088), wherein the wounds contain bacteria of species within the scope of the claimed methods (Myntti, e.g., 0086-0087).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to use a composition as understood from the teachings of the ‘398 document by applying the composition to a wound comprising a biofilm with a reasonable expectation of successfully treating or cleansing the wound and removing or loosening the biofilm. Since the ‘398 document teaches the composition in a method comprising the step of applying the composition to a skin wound, e.g., a skin burn, and since the ‘398 document teaches the compositions as effective to remove biofilms, reduce biofilm concentration, treat or prevent biofilm and bacterial growth the skilled artisan would have been motivated to use the composition of the ‘398 document in a method including the step of applying the composition to a wound having a biofilm on the surface for the purpose of removing the biofilm as taught by Shi and/or Myntti with a reasonable expectation of success. This modification may be viewed as the modification of a known method by substitution of one known composition useful for removing biofilms for another where each composition was separately known for the same purpose. Alternatively, this modification may be viewed as modifying the burn treatment method of the ‘398 document by treating burns having biofilms because it was understood from the teachings of Shi and/or Myntti that burns on skin having biofilms were a known subset of burn wounds in need of treatment with compositions effective for biofilm disruption/removal. The skilled artisan would have had a reasonable expectation of success because ‘398 reports effectiveness of the composition for treatment or prevention of biofilms or bacterial growth, the composition formulated for topical application to the skin, and because Shi and Myntti suggest compositions useful for removing biofilms from surfaces, e.g., in the oral cavity, would be expected to have similar biofilm treatment properties when applied to wounds containing biofilms on the skin.
Alternatively, it would have been obvious to combine known compositions useful for the purpose of removing a biofilm to arrive at a third composition useful for treating wounds containing biofilms as  suggested by Shi and Mynti with a reasonable expectation of success. Since the ‘398 document teaches compositions including a metasilicate, sodium carbonate, sodium gluconate, and potassium aluminum sulfate may be modified with an enzymatic debriding agent and Shi teaches methods of using compositions including an enzymatic debriding agent, the skilled artisan would have had a reasonable expectation of successfully combining the compositions for use in a method for removing a biofilm on a wound surface as suggested in Shi. The skilled artisan would have had a reasonable expectation of success because ‘398 reports effectiveness of the composition for treatment or prevention of biofilms or bacterial growth, the composition formulated for topical application to the skin, and because Shi and Myntti suggest compositions useful for removing biofilms from surfaces, e.g., in the oral cavity, would be expected to have similar biofilm treatment properties when applied to wounds containing biofilms on the skin.

Applicable to claim 4, the composition may have pH ranging from 4-8 ('398, e.g. 00344). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. The pH range as claimed includes values within and overlapping with the range suggested in the '398 document, and there does not appear to be any evidence of criticality over the claimed range.
Applicable to claims 6, 9, 17 and 18: the carbonate may be sodium carbonate, sodium sesquicarbonate, sodium sulfate, sodium bicarbonate and mixtures thereof. See ‘398, e.g., claim 3.
Applicable to claims 7, 9, 17 and 18: the gluconate may be ammonium gluconate, lithium gluconate, sodium gluconate, sodium starch gluconate, potassium gluconate, ammonium acid gluconate, sodium acid   gluconate, lithium acid gluconate, potassium acid gluconate, ammonium D-gluconate, lithium D-gluconate, sodium D-gluconate, potassium D-gluconate, glycolic acid, glycolic D acid, glyconic L acid, ammonium L gluconate, lithium L-gluconate, sodium L-gluconate, potassium L-gluconate, magnesium gluconate, magnesium acid gluconate, magnesium D-gluconate, magnesium L-gluconate, calcium gluconate, calcium acid gluconate, calcium D-gluconate, calcium L-gluconate and mixtures thereof. See ’398, e.g., claim 4.
Applicable to claims 8-9, 17 and 18: the sulfate may be potassium aluminum sulfate, sulfuric acid, sodium sulfate, potassium sulfate, lithium sulfate, ammonium sulfate, magnesium sulfate, strontium sulfate, aluminum sulfate, and mixtures thereof. See ‘398, e.g., claim 5.
Applicable to claim 10, the composition may further comprise an emulsifying agent, a surfactant, a thickening agent, or a mixture thereof. See '398, e.g., claim 7).
Applicable to claims 11 and 15, the composition may further comprise a physiologically acceptable carrier (‘398, e.g., claim 11), wherein the carrier may include liposomes, solutions, creams, emollients, ointments, gels, solid formulations and liquid formulations (‘398, e.g., claim 12-13).
Applicable to claims 12 and 15, the composition may be in the form of a liquid, cream, oil, gel, fluid cream, lotion, emulsion or microemulsion. See ‘398, e.g., claim 13.
Applicable to claim 13, the composition may include water as the remainder of the composition and deionized (i.e. demineralized) water or distilled water may be employed. See '398, e.g., 00349. Starting from a composition as set forth in '398, e.g., claim 8 and adding water as a remainder of the composition as suggested at ‘398, 00349, one skilled in the art would have arrived at a solution having an amount of water in the range required by the method according to claim 13 with a reasonable expectation of success.
Applicable to claim 14, the composition may be in the form of a gel (‘398, e.g., claim 13). The composition may include glycerin in an amount of from about 5 to 25wt% ('398, e.g., 00520) or up to 10wt% ('398, e.g., 00187). The composition may include a thickener, e.g., hydroxyethyl cellulose, in an amount in the range of from 0.1 to about 5wt% or about 0.1 to about 3wt% (‘398, e.g., 00283-00284).
Applicable to claim 16: Shi suggests the wound may also be treated with an antimicrobial agent (Shi, e.g., 0049), wherein the antimicrobial agent is an oxidizing agent such as benzoyl peroxide, organic peroxide, or hydrogen peroxide (Shi, e.g., 0042). 
Applicable to claim 19: Shi suggests removal of the biofilm removes the protective environment for the bacteria and reduces their resistance to antimicrobial/antibiotic agents (Shi, e.g., 0005-0007). 
Applicable to claim 20: Shi teaches wherein the wound has bacterial including Staphylococcus aureus (Shi, e.g., 0008 and 0052 and claim 46).
Applicable to claim 21: Shi teaches wherein the method includes a step of applying antimicrobial/antibiotic to the wound (Shi, e.g., 0049). 
Applicable to claim 22: Shi teaches the method practiced on a burn (Shi, e.g., claim 5). 
Applicable to claims 24 and 29: Shi teaches the method practiced on a chronic wound or diabetic wound (Shi, e.g., claim 5). 
Applicable to claim 26: the ‘398 document teaches wherein the composition includes sodium chloride in a concentration of 0.6-0.9% (‘398, e.g., claim 68). 
Applicable to claims 25 and 27: Claims 25 and 27 further limit the composition of claim 9 with the transitional phrase consisting of but include the limitation of a physiologically acceptable carrier comprising demineralized water. Since the carrier is open to unrecited elements claims 25 and 27 do not appear to distinguish over the cited prior art of record. 
Applicable to the limitation of 0.6% citric acid (claim 27): the ‘398 document teaches the composition may include pH adjusting agents, e.g., citric acid, as additional components, wherein the additional component may be present in an amount of form about 0.01% to about 5.0% by weight of the composition (‘398, e.g., 0461). The claimed amount is within the range suggested in the ‘398 document. Since citric acid was disclosed as a parameter the skilled artisan may use to adjust pH in the desired range, the amount of citric acid was a result effective parameter the skilled artisan would have optimized to achieve a desired pH. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Accordingly, the subject matter of claims 4, 6-16, 17-22, 24-27 and 29 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007099398 A2 (’398) in view of Shi, US 20150118219 A1 and Myntti, US 20130089593 A1 as applied to claims 4, 6-16, 17-22, 24-27 and 29 above, and further in view of Hiltner, US 20050260251 A1.
Claim 28 refers to the method of claim 9, wherein the method further comprises sterilizing the composition by gamma irradiation.
In this regard, Shi teaches the compositions may be sterilized after packaging by methods known in the art (Shi, e.g., 0046) but the combined teachings of the ‘398 document Shi and Myntti do not expressly teach the method further comprising a step of sterilizing the composition by gamma irradiation. 
However, the step of sterilizing compositions with gamma radiation was a known prior art technique for compositions intended for use in methods for treating wounds as evident from Hiltner, e.g., 0038). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the combined teachings of the ‘398 document, Shi, and Myntti using a known technique to improve the prior art method in the same way with a reasonable expectation of success. The skilled artisan would have been motivated to sterilize the composition with gamma radiation to achieve the sterilization desired by Shi using a technique known in the prior art effective to treat similar compositions for the purpose of disinfecting the composition. The skilled artisan would have had a reasonable expectation of success because Shi suggests compositions effective for removing biofilms may be sterilized using prior art techniques after packaging. 
	Accordingly, the subject matter of claim 28 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615